          Case 1:20-cv-03718-PAE Document 39 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HAFNIA TANKERS SHIPHOLDING
ALPHA PTE. LTD.,
                                                                       20 Civ. 3718 (PAE)
                                       Plaintiff,
                       -v-                                                   ORDER

PETROLIFEROS ENERMEX S.A.P.I. DE C.V.,
JZ-LINK, S.A. DE C.V., TARGA FUELS, S.A.
DE C.V., ENERMEX LOGISTICA Y TERMINALES,
S.A. DE C.V., REVENT, S.A. DE C.V.,
COMBUSTIBLES ENERMEX, S.A. DE C.V.,
ENERTRADE S.A., and JULIO JAUREGUI
a/k/a JULIO JAUREGUI SADD,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the parties that all claims asserted herein have been

settled in principle, see Dkt. 35, it is ORDERED that the above-entitled action is hereby

dismissed and discontinued without costs, and without prejudice to the right to reopen the action

no later than April 1, 2021 if the settlement is not consummated.

       To be clear, any application to reopen must be filed by April 1, 2021; any application to

reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the

Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must

submit the settlement agreement to the Court within the same thirty-day period to be “so

ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record.
        Case 1:20-cv-03718-PAE Document 39 Filed 09/03/20 Page 2 of 2




      The Clerk of Court is respectfully directed to close this case.

      SO ORDERED.

                                                            PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: September 3, 2020
       New York, New York




                                                2
